DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims in claim 2 that “the system according to claim 1, further comprises, at a position at which the second lumen and the third lumen branch off from the first lumen: an abutting surface against which a distal end of the attachment is abutted.” However, it is unclear in the claim as to what the attachment is abutted against. 
Applicant cites in the specification in paragraph [0011] stating “At a position at which the second lumen 7 and the third lumen 8 branch off from the first lumen 6, a step difference due to the different in the inner diameters of the first lumen 6 and those of the second lumen 7 and the third lumen 8 is formed. This step difference forms and abutting surface 9 against which a distal end of the attachment 5 that has been inserted into the first lumen 6 is abutted.” Applicant continues in paragraph [0016-0019] stating “…a first phase is maintained…[in which]…the distal end of the attachment 5 is disposed on a third lumen 8 side …so that the first entrance 7a to the second lumen 7 is open. [Furthermore] …at a second phase….the 
Therefore, it is suggested that Applicant amend the limitation in claim 2 to include a second lumen side and/or a third lumen side to clarify what the attachment is abutted against. Appropriate correction is required. 
	
Claim 3 recites the limitations " the position " in lines 1- 3.  There is insufficient antecedent basis for the terms ‘the position’ in this limitation in the claim. Appropriate correction is required. 

Claim 6 recites the limitation "the opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is suggested to amend the term ‘the opening’ to ‘an opening.’ Appropriate correction is required. 

Claim 6 recites the limitation “the inner surface’ in line 5. There is insufficient antecedent basis for this limitation in the claim. Therefore, it is suggested to amend the term ‘the inner surface’ to ‘an inner surface.’ Appropriate correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Inoue et al. (US Patent Application Publication No. 2014/0024897A1) herein after Inoue. 

In regard to Claims 1 and 7, Inoue discloses a medical system (abstract) comprising: an overtube/tubular body (Fig. 14A and 14B tube main body 64) that has a first lumen (Fig. 14A and 14B passage 66) that extends in a longitudinal direction toward a distal end (labeled in Figs. 14A and 14B below) from a proximal end (labeled in Figs. 14A and 14B below), a second lumen (labeled in Fig. 14A below) that branches off from the distal end of the first lumen and opens at a distal-end surface (labeled in Fig. 14A, distal end opening part 67), and that is in communication with the first lumen via a first entrance (labeled in Figs. 14A and 14B below) and a third lumen (labeled in Fig. 14B below) that opens at an outer circumferential surface (labeled in Fig. 14A and 14B below, sidewall opening part 68) and that is in communication with the first lumen (Fig. 14A and 14B passage 66) via a second entrance ( labeled in Fig. 14B below); and an attachment (Figs. 14A and 14B insertion part 12) that is configured to .

    PNG
    media_image1.png
    354
    1013
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    1007
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over St. Onge et. al. (US Patent Application Publication No. 2017/0128060) hereinafter St. Onge.

Regarding claim 1, in a first embodiment of Fig. 9B, St. Onge discloses a medical system (Fig. 1 system 10) comprising: an overtube  (Fig. 9 tip 12) that has a first lumen (identified below in Fig. A) that extends in a longitudinal direction toward a distal end (identified below in Fig. A) from a proximal end (identified below in Fig. A), a second lumen (identified below in Fig. A) that branches off from the distal end (identified below in Fig. A) of the first lumen (identified below in Fig. A) and opens at a distal-end surface (identified below in Fig. A), and that is in communication with the first lumen via a first entrance 

    PNG
    media_image3.png
    551
    887
    media_image3.png
    Greyscale
Fig. A 
The first embodiment fails to disclose a third lumen that opens at an outer circumferential surface and; and an attachment that is configured to be inserted into the first lumen of the overtube, and that has a lateral cross- sectional shape that makes it possible to selectively block at least a portion of either the first entrance or the second entrance and to guide a medical device to the other entrance.
However, a second embodiment discloses a third lumen that opens at an outer circumferential surface and that is in communication with the first lumen via a second entrance ([0075] In other embodiments, instruments 16, 17 may extend from openings along the side of tip 12, not located at the distal end of tip 12). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Fig. 9B of St. Onge with a third lumen that opens at an outer circumferential surface and that is in communication with the first lumen via a second entrance taught in 
The first embodiment of Fig. 9 and the second embodiment fail to disclose an attachment that is configured to be inserted into the first lumen of the overtube, and that has a lateral cross- sectional shape that makes it possible to selectively block at least a portion of either the first entrance or the second entrance and to guide a medical device to the other entrance.
However, a third embodiment of Figs. 7A and 7B discloses an attachment (Fig. 7A and 7B barrier 34) that is configured to be inserted into the first lumen (Figs. 7A and 7B channel 31, which extends into guide tube 11, [0076] “…barrier 34 can be positioned within guide tube 11) of the overtube (Fig. 7A and 7B tip 12,), and that has a lateral cross-sectional shape (Fig. 7A) that makes it possible to selectively block at least a portion of either the first entrance (Fig. 7A and 7B entrance of first area 22a) or the second entrance (Fig. 7A and 7B entrance of second area 22b) and to guide a medical device to the other entrance ([0067] barrier 34 can be ramped or protruding surface feature that may partially block a section of channel 31. As shown in Fig. 7A, barrier 34 can generally prevent first instrument 16 from entering second area 22b…[and]…direct the first instrument into first area 22a”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Fig. 9B and the second embodiment and include an attachment that is configured to be inserted into the first lumen of the overtube, and that has a lateral cross- sectional shape that makes it possible to selectively block at least a portion of either the first entrance or the second entrance and to guide a medical device to the other entrance, as taught in the third embodiment of Fig. 7A and 7B of St. Onge, for the purpose of: 1.)“…reduc[ing] the diameter of at least part of the endoscope, 2)…the ability to deliver multiple instruments through a single lumen [which] increases the number of instruments available at the surgical site…[and] 3.) facilitate[ing] more complex endoscopic surgeries” ([0008]).


Regarding Claim 2, St. Onge discloses, a medical system according to claim 1 as discussed above. 
The third embodiment of St. Onge further discloses a position at which the second lumen (Fig. 7B area 22a) and the third lumen (Figs. 7A and 7B area 22b) branch off from the first lumen (Fig. 7B channel 31): an abutting surface (Figs. 7A and 7B surface 22 as indicated by a circle below) against which a distal end of the attachment (Fig. 7B barrier 34) is abutted (circled in Fig. 7B below). Examiner is interpreting the term “the attachment is abutted” to mean the attachment is abutted against the side of the first lumen or the second lumen, as defined above. Thus, Figs 7A and 7B illustrate the attachment surface (surface 22) is abutted against the side of the third lumen (area 22b). 

    PNG
    media_image4.png
    445
    281
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    553
    376
    media_image5.png
    Greyscale

Regarding claim 3, St. Onge discloses, a medical system according to claim 2 as discussed above. 
 The third embodiment of St. Onge further discloses the position of a distal-end of the second entrance (Fig. 7B entrance of second area 22b) and the position of the abutting surface are aligned in the longitudinal direction (Fig. 7B illustrate a position of the abutting surface (surface 22) aligned in a longitudinal direction).

Regarding claim 4 St. Onge discloses, a medical system according to claim 1 as discussed above. 
St. Onge  further discloses in the third embodiment the attachment (Figs. 7A and 7B barrier 34) having at least in a distal-end portion in the longitudinal direction, a substantially arc-like lateral cross-sectional shape that allows insertion into a gap (labeled below in Figs. 7A and 7B) between an inner surface (labeled below in Figs. 7A and 7B)  of the first lumen (Figs. 7A and 7B working channel 31) and an outer surface (labeled below in Figs. 7A and 7B)  of the medical device (Figs. 7A and 7B instrument 16 and 17) in a state in which the medical device is biased in a radial direction in the first lumen (As illustrated in Figs. 7A and 7B barrier 34 is attached to a circular channel 31, which would mean that distal end of barrier 34 is substantially arc-like lateral cross-sectional shape and allows gap between an inner surface of the first lumen and an outer surface of the medical device).

    PNG
    media_image6.png
    741
    500
    media_image6.png
    Greyscale
           
    PNG
    media_image7.png
    551
    411
    media_image7.png
    Greyscale



In regard to claim 8, a first embodiment of Fig. 9B in St. Onge discloses a medical system (Fig. 1 system 10) comprising: a tubular body (Fig. 9 tip 12, identified below in Fig. B) that has a first lumen (Fig. 9, identified below in Fig. B) that extends in a longitudinal direction toward a distal end (Fig. 9, identified below in Fig. B) from a proximal end (Fig. 9, identified below in Fig. B), a second lumen (Fig. 9, identified below in Fig. B) that branches off from the distal end (Fig. 9, identified below in Fig. B) of the first lumen (Fig. 9, identified below in Fig. B) and opens at a distal-end surface (Fig. 9, identified below in Fig. B), and that is in communication with the first lumen via a first entrance (Fig. 9, identified below in Fig. B), and a third lumen (Fig. 9, identified below in Fig. B) that is in communication with the first lumen via a second entrance (Fig. 9, identified below in Fig. B). 

    PNG
    media_image8.png
    550
    885
    media_image8.png
    Greyscale
Fig. B

The first embodiment fails to disclose a third lumen that opens at an outer circumferential surface; and an attachment that is configured to be attached to and detached from the first lumen, wherein the attachment includes a 

However, a second embodiment discloses a third lumen that opens at an outer circumferential surface and that is in communication with the first lumen via a second entrance ([0075] In other embodiments, instruments 16, 17 may extend from openings along the side of tip 12, not located at the distal end of tip 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Fig. 9B of St. Onge with a third lumen that opens at an outer circumferential surface and that is in communication with the first lumen via a second entrance, as taught in the second embodiment of St. Onge, in order to deploy instruments to a target site along the side of the tube.  
The first embodiment of Fig. 9 and the second embodiment fail to disclose an attachment that is configured to be attached to and detached from the first lumen, wherein the attachment includes a surface at a distal end portion thereof, the surface being inclined along a longitudinal axis, and the surface is configured to be inclined toward the first entrance when at least a portion of the second entrance is blocked by the distal end portion of the attachment in a state in which the attachment is attached to the first lumen. 
However, a fifth embodiment of St. Onge discloses an attachment (Fig. 1 tip 12) that is configured to be attached to and detached from the first lumen (Fig. 1 working channel 14, [0043] “…the outer walls of guide tube 11 can define a working channel 14,” [0048] working channel tip 12 can be …detachably mated to a distal region of guide tube 11). 

The first embodiment of Fig. 9, the second embodiment, and the fifth embodiment fail to disclose wherein the attachment includes a surface at a distal end portion thereof, the surface being inclined along a longitudinal axis, and the surface is configured to be inclined toward the first entrance when at least a portion of the second entrance is blocked by the distal end portion of the attachment in a state in which the attachment is attached to the first lumen. 
However, the third embodiment of Fig. 7A of St. Onge further discloses wherein the attachment (Fig. 7A tip 12) includes a surface at a distal end portion thereof (Figs. 7A surface 22), the surface being inclined along a longitudinal axis, and the surface is configured to be inclined toward the first entrance (Fig. 7A entrance of first area 22a) when at least a portion of the second entrance (Figs. 7A entrance of second area 22b) is blocked by the distal end portion of the attachment in a state in which the attachment is attached to the first lumen (Fig. 1) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Fig. 9, the second embodiment, and the fifth embodiment and provide an attachment with a surface at a distal end portion that is inclined along a longitudinal axis, and the surface is configured to be inclined towards a first entrance when at least a portion of a second entrance is block by the distal end portion of the attachment in a state in which the attachment is attached to a first lumen, as taught in the third embodiment, in order to direct “the instruments into select positions within the tip” ([0014]).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ibe (US Patent No. 4132227).

Regarding claim 5, Inoue discloses a medical system according to Claim 1, wherein the attachment (Fig. 1 insertion portion 12) is formed in a tube shape having an inner hole into which the medical device be inserted ([0052] Treatment instrument (not shown) can be inserted through forceps entrance 46). 
Inoue fails to disclose at least in a distal-end portion in the longitudinal direction, the inner hole is eccentrically disposed in a radial direction with respect to a substantially circular external shape. 
However Ibe, in the same field of endeavor, teaches an attachment (Fig. 1 sheath 1) is formed in a tube shape (Fig. 1 sheath 1) having an inner hole (column 3 line 33 hollow sheath) into which a medical device can be inserted (Fig. 5 lens arrangement 13, column 3 lines 22-28, “After connecting the sheath 1 to the main part of the resectoscope, there are inserted into the sheath 1 the endoscope optic (for example a lens arrangement 13…), and, at least in a distal-end portion (abstract) in the longitudinal direction, the inner hole is eccentrically disposed in a radial direction with respect to a substantially circular external shape (Fig. 1. Column 3 lines 33-35, The hollow sheath 1 at its distal end is of enlarged diameter, and this larger-diameter portion receives a beak-shaped insert 5 made of dielectric material Ibe illustrates the beak-shaped insert 5 as being eccentrically shaped by the tapering edge or beak-shape edge  of the insert 5 in Fig. 5 and that is disposed in a radial direction in Fig. 6. Fig. 6 also illustrates the substantially circular external shape. ). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify the attachment of Inoue to have at least in a distal-end portion in the longitudinal direction, an inner hole that is eccentrically disposed in a radial direction with 
Furthermore, it was known in the art before the effective filing date of the claimed invention that there was a danger within devices, such as but not limited to, endoscopes, “that the portion of the outflow tube …will become tightly surrounded by the prostate or the wall of the urethra itself, so as to block… the return flow of rinsing water [and result] in dangerous pressure build-ups within the bladder” Ibe column 2 lines 35-41. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Dejima (US Patent Application Publication No. 2016/0174826 A1).

	Regarding claim 6, Inoue discloses the medical system according to Claim 1 having an overtube (Fig. 1 endoscope 10). 
Inoue fails to disclose an overtube that comprises two or more slits that extend along the first lumen in the longitudinal direction from the opening at the proximal end thereof, that extend radially outward from the inner surface of the first lumen, and that are disposed with spacings therebetween in a circumferential direction, and the attachment comprises protrusions that extend radially outward from an outer circumferential surface of the attachment and that are capable of being inserted into the slits.
However Dejima, in the same field of endeavor, teaches an overtube (Fig. 7, overtube body 320) that comprises two or more slits (Fig. 7 guide grooves 370 and 372, [0142] “guide grooves 370 and 372 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Inoue to have an overtube that comprises two or more slits that extend along the first lumen in the longitudinal direction from the opening at the proximal end thereof, that extend radially outward from the inner surface of the first lumen, and that are disposed with spacings therebetween in a circumferential direction, and the attachment comprises protrusions that extend radially outward from an outer circumferential surface of the attachment and that are capable of being inserted into the slits, as taught by Dejima, for the purpose of guiding an endoscope and a treatment tool into a body cavity and preventing upward, downward, leftward, rightward, and rotation of the slider (abstract, [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Monahan/
Patent Examiner, Art Unit 4115

/Christopher L Templeton/               Supervisory Patent Examiner, Art Unit 4115